Citation Nr: 0900109	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  96-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1963 to January 1965.  However, the period of time from 
November 11 to December 5, 1964 is lost service time as the 
veteran was incarcerated as a prisoner during this period of 
time.  

This appeal has been pending for over a decade.  It 
originally comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case has required remand on 
numerous occasions, with the Board remanding the case to the 
RO in October 1999 and March 2001 to accommodate the 
veteran's request for a personal hearing before the Board.  
The case was before the Board again in August 2001 and in May 
2005 at which the time the claim was remanded for additional 
development. 

In March 2005, the veteran testified at a hearing before a 
Veteran Law Judge who is no longer a member of the Board.  A 
copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing any 
complaints of, treatment for, or diagnosis of sarcoidosis or 
basal cell carcinoma during active military service.  

2.  There is no competent medical evidence showing 
sarcoidosis or basal cell carcinoma became manifest to a 
degree of 10 percent during the first year after separation 
from active service.  

3.  The competent medical evidence of record reveals that the 
veteran was first diagnosed with sarcoidosis in February 
1980.

4.  The competent medical evidence of record reveals that the 
veteran was first diagnosed with basal cell carcinoma, skin 
cancer, beginning in approximately 1993.  

5.  There is no competent evidence which supports the 
veteran's assertions that he was exposed to Agent Orange 
and/or ionizing radiation during service.  

6.  There is no competent medical evidence linking the 
veteran's current sarcoidosis and basal cell carcinoma to 
active military service, or any alleged exposure to Agent 
Orange, ionizing radiation, or non-ionizing radiation during 
active service.  


CONCLUSIONS OF LAW

1.  Sarcoidosis, was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange or ionizing 
radiation during service.  38 U.S.C.A. §§ 101(16), 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311(2008).


2.  Basal cell carcinoma, was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange or ionizing 
radiation during service.  38 U.S.C.A. §§ 101(16), 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's appeal stems from a January 1995 
rating decision which is prior to the effective date of the 
VCAA.  However, the veteran was provided the required notice 
in letters dated September 2001, June 2005, and April 2006.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated April 2006.  

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran was 
accorded recent VA examinations with respect to his claims 
for service connection and medical opinions were solicited.  
Additionally, private and VA medical records have been 
obtained, and these records adequately address the veteran's 
complaints.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; private medical records; private medical 
opinions; VA medical treatment records; and VA examination 
reports and medical opinions.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for service 
connection.  


II.  Factual Background

Original service department personnel records have been 
obtained.  These records reveal that the veteran served in 
the Air Force and that he had active military service which 
extended from September 1963 to January 1965.  The veteran's 
discharge papers, DD 214, indicates that the veteran had 
period of "time lost" from November 11, 1964 to December 5, 
1964.  Other service personnel records reveal that the 
veteran was incarcerated as a prisoner during this period of 
time as a result of a sentence of a Summary Court Martial.  
The DD 214 also specifically indicates that veteran was 
discharged from service for "unsuitability."  

Original copies of the veteran's service medical records are 
of record and are complete.  The service treatment records 
reveal complaints of and treatment for symptoms of upper 
respiratory infection including sore throat and congestion at 
several points during service.  Treatment records dated in 
December 1963 reveal that the veteran was evaluated for 
complaints of anxiety and nervousness a few months after 
entry into service  Ultimately, psychiatric evaluation 
revealed a diagnostic impression that an emotionally unstable 
personality.  Treatment records also indicate some treatment 
for skin symptoms such as warts and sebaceous cysts during 
service.  A service treatment record dated June 23, 1964 
indicates "sore left leg.  P[physical] E[examination] muscle 
spasm."  Hot soaks were prescribed for treatment, and the 
complaint apparently resolved as the next treatment entry in 
July 1964 was for unrelated gastrointestinal symptoms.  A 
November 9, 1964 treatment record states "strained left arm 
- biceps muscle and tendon."  Again heat and medication were 
prescribed.  The period of time from November 11, 1964 to 
December 5, 1954 is lost service time as the veteran was 
incarcerated as a prisoner during this period of time.  
Separation examination of the veteran was conducted in 
December 1964.  Clinical evaluation of the veteran's skin, 
and musculoskeletal system was normal.  The examining 
physician noted the prior diagnosis of an emotionally 
unstable personality disorder and that the reason for the 
examination was "apathy, defective attitudes and inability 
to expend efforts constructively."

The veteran filed his present claim for service connection in 
August 1994.  With his claim he submitted medical evidence 
which revealed that he had an onset of acute swelling of the 
ankles in January 1980.  He was admitted to a private 
facility in February 1980, at which time a surgical biopsy 
was conducted including mediastinoscopy with biopsy of the 
lower peritracheal lymph node.  The ultimate diagnosis was 
sarcoidosis.  The January 1980 private hospital discharge 
summary specifically indicates that the veteran was in his 
"usual state of good health until approximately eight days 
prior to admission," on January 13, 1980, when he noticed 
the onset of "pain, erythema, swelling in his ankles 
associated with fever."  There is no indication in the 
private medical records related to the veteran's initial 
onset of arthritic sarcoidosis symptoms of any history of 
joint pain and/or swelling, and certainly no evidence of a 
reported history of these symptoms during service or within a 
year of separation from service.  

A November 1994 letter from Dr. S., a private physician, 
states that he treated the veteran for complaints of pain and 
swelling in the veteran's ankles and left knee on two or 
three separate occasions during the period of time from 1976 
to 1980.  The physician indicated that treatment was 
conducted with nonsteroidal anti-inflammatory drugs with some 
relief of symptoms.  The physician also indicated that the 
contemporaneous records of this treatment were no longer 
available and his letter was based upon his personal memory.  

A May 1995 follow-up letter from Dr. S. states that his 
treatment of the veteran "was rendered in 1965 and not in 
1976 as erroneously indicated" in the prior letter.  Based 
on these two conflicting letters, the Board must question the 
credibility and reliability of Dr. S.'s correspondence.  
Initially the physician indicated treatment on three separate 
occasions over a period of several years from 1976 to 1980; 
however, the second letter would indicate all treatment in 
the span of one year, 1965.  Moreover, the physician admits 
that all contemporaneous records related to the claimed 
treatment are unavailable and that he is making his reports 
of treatment based upon his memory.  

A May 1995 letter from Dr. L., a private dermatologist, 
indicates that when the physician worked for VA he removed 
multiple skin cancers, basal cell carcinomas, from the 
veteran's back, chest and abdomen.  The physician indicated 
in sun-protected areas of the skin possible causes of these 
cancers could be exposure to chemicals, such as arsenic or 
ionizing radiation, such as x-rays.

VA treatment records dated in 1993 reveal that the veteran 
was treated on numerous occasions for skin lesions.  Biopsy 
results ultimately revealed diagnoses of basal cell 
carcinoma.  

In July 1995, the veteran presented sworn testimony before an 
RO hearing officer.  At the hearing he testified that during 
service he was an electronics technician that that he worked 
on a "side band transmitter" which exposed him to "RF" 
radio frequency electromagnetic radiation.  

In August 1995, VA examinations of the veteran were 
conducted.  On skin examination he reported being exposed to 
"x-rays" during service.  The examiner noted a history of 
removal of multiple skin cancers, basal cell carcinomas, at 
VA clinics in 1993 and 1994.  There was no evidence of 
current skin cancer.  On joint examination the veteran 
reported that he separated from service in 1965 because of 
family hardship.  This is inaccurate as the evidence clearly 
shows the veteran was separated as being unsuitable for 
service due to a defective attitude.  The veteran also 
reported being diagnosed with systemic sarcoidosis with 
generalized joint involvement in 1980.  

In September 1995, VA Compensation and Pension examination 
for sarcoidosis was conducted.  Again the history of 
diagnosis was dated back to 1980 and the veteran indicated 
deterioration of his condition with symptoms of joint pain 
and more recent respiratory symptoms.  

An October 1995 letter from the Department of the Air Force 
was negative with respect to evidence to support the 
veteran's assertions of exposure to ionizing radiation.  

A May 1997 letter from the veteran treating VA physician is 
of record; this stated that he had treated the veteran since 
May 1996 and that the veteran had brought in a "typewritten 
history of symptoms he had in the military and arguments / 
documentation that attempts to suggest that the symptoms were 
consistent with evolving sarcoid that was eventually 
diagnosed after the patient left the military.   . . .  It 
appears that the symptoms listed between 10/63 - 11/64 
including URIs, sore throats, joint swelling could be 
consistent with sarcoidosis, although they are also 
nonspecific symptoms.  Patent's sarcoidosis was eventually 
diagnosed in 1980 by hilar biopsy."  A subsequent letter by 
the same physician, dated later that same month, indicates 
the same opinion but adds that the veteran was treated by Dr. 
S. in 1965.  As noted above, the Board already considers Dr. 
S.'s accounts of his treatment of the veteran to lack 
credibility due to conflicting dates and a complete lack of 
any contemporaneous treatment records.  Also, the veteran's 
reports of symptoms of joint swelling are also not supported 
by the service medical records which clearly show notations 
of strain and muscle spasm.  

A physician from a VA outpatient dermatology clinic provided 
a medical opinion at the veteran's request dated October 
2001.  The veteran reported to the physician that he was 
exposed to both herbicides and ionizing radiation during 
active service.  However, as noted elsewhere, these exposure 
allegations are completely unsupported by the evidence of 
record.  The physician indicated that the veteran had been 
diagnosed with 25 basal cell carcinomas, which had been 
removed from the areas of the chest, back, shoulders and 
upper extremities, dating from May 1993.  The physician 
indicated that sun exposure is the most common cause of basal 
cell carcinoma but that if the veteran did "indeed receive 
excessive chronic exposure to ionizing radiation, then it is 
at least as likely as not that this may have contributed" to 
his skin cancer.

VA treatment records dated in August 2002 reveal that the 
veteran was diagnosed with a squamous cell carcinoma which 
was excised from his left groin area.  The physician was 
unable to speculate as to the etiology of the cancer except 
to indicate that it was "unlikely . . .  caused by sun 
exposure."

A November 2001 letter was submitted from a Dr. H., private 
physician; the letter head indicates that this person is an 
oral surgeon, D.M.D. and the letter indicated that he 
specialized in jaw disorders, along with inflammation and 
joint problems.  The letter confirms the veteran's diagnosis 
of sarcoidosis and that he received a definite diagnosis in 
1980 upon hilar biopsy.  The physician further indicates that 
the veteran had an atypical presentation of his sarcoidosis 
with initial symptoms being joint pain and swelling, 
primarily in the ankles.  The physician then indicates that 
the veteran was treated for symptoms of joint swelling during 
service in June and November 1964.  Dr. H. then asserts that 
the veteran had continuing symptoms of joint pain from 1965 
until the diagnosis of sarcoidosis was confirmed in 1980.  
The medical opinion expressed in this letter is that the 
veteran had sarcoidosis during service, as manifested by 
joint pain and swelling, and that it remained undiagnosed 
until 1980.  The Board finds this medical opinion to lack 
credibility.  While it appears that the physician did review 
some service medical records, and receive a medical history 
from the veteran, some of the facts relied upon are 
questionable at best, if not purposefully misstated.  
Specifically, as noted above, while the veteran was treated 
for complaints of leg and arm pain in 1964, there was no 
indication of swelling stated in the contemporaneous medical 
treatment records.  The service treatment records in question 
specifically indicate muscle strain in one instance and 
muscle spasm in another.    

In December 2001 the same VA physician who wrote a May 1997 
medical opinion submitted another medical opinion.  This 
opinion indicates that the "extensive necessary tests for a 
differential diagnosis of sarcoidosis were not performed 
prior to 1980, but that symptomatology consistent with 
sarcoidosis was present in the military records and Dr. S.'s 
1965 report.  Since the definitive tests were not performed 
earlier, it is impossible to state conclusively when the 
sarcoidosis first appeared, but it is quite possible that the 
pattern of symptoms experience between 1963 and 1980 were 
consistent with evolving sarcoidosis."  Again, the Board 
finds the medical facts relied upon in the rendering of this 
opinion to be inaccurate.  The physician refers to Dr. S.'s 
1965 report; however, no such medical record exists.  Dr. S. 
stated that he treated the veteran initially in 1976, but 
later changed the date to 1965.  Moreover, Dr. S. indicates 
treatment for three discrete instances of joint pain during 
service and does not indicate that the symptoms of pain were 
long term.  The service medical records merely show treatment 
for two discrete instances of muscle pain during service.  

In October 2002, a VA skin examination of the veteran was 
conducted.  Again, the veteran reported that he had been 
exposed to ionizing radiation during service.  With respect 
to the veteran's skin cancers, the examining physician 
reviewed all of the evidence of record.  After a full review, 
the physician's medical opinion was that the veteran's skin 
cancer was a result of sun exposure, skin complexion, and sex 
of the patient.  The physician specifically indicated that 
most all of the skin cancer lesions were in areas of the 
veteran's body which receive sun exposure such as the upper 
trunk and upper extremities.  The physician also stated that 
there was a corresponding lack of skin cancer on the lower 
trunk and extremities which would be equally affected if the 
veteran had been exposed to ionizing radiation as he claimed.  

In October 2002, a VA examination for sarcoidosis was also 
conducted.  The examining physician reviewed all of the 
evidence of record.  In particular, the physician noted that 
while the veteran claimed to have symptoms of sarcoid joint 
pain and swelling, no actual documentation of any joint 
swelling in the medical treatment records was made until the 
1980 attack which precipitated testing and diagnosis of 
sarcoidosis.  The physician noted that there was a lack of 
any notations of joint swelling in any available medical 
records, including recent VA clinical records.  The physician 
also indicated that the veteran's assertions of joint pain 
during service, after service in 1965, and then with an 
ultimate diagnosis in 1980 was vastly atypical.  It was 
indicated that sarcoidosis usually presents over months to 
diagnose, but that the veteran's allegations would have been 
a period of 15 years, a decade and a half.  Based upon this, 
the physician's opinion was that the veteran's onset of 
sarcoidosis was in 1980 with the first medically documented 
symptoms of joint swelling and ultimate confirmation by 
biopsy.  

In March 2005, the veteran presented sworn testimony at a 
hearing before a Veterans Law Judge.  The veteran testified 
that he was treated for ankle swelling during service and 
after service by Dr. S., beginning in 1965.  He also 
testified that he was exposed to x-rays while working as a 
communications technician on a side band radio transmitter 
during service.  He also made assertions of exposure to 
chemical agents, such tear gas during basic training.  The 
veteran also asserted that no chest x-ray examination was 
conducted on separation from service.  However, the veteran's 
December 1964 separation examination report specifically 
indicates that a chest x-ray examination had been conducted 
and was normal.  The chest x-ray examination was identified 
by date and film number.  

A November 2003 letter from Dr. G., a private physician, 
indicates that the veteran was recently diagnosed with celiac 
sprue disease, a disorder manifested by gastrointestinal 
symptoms.  The physician indicated that initial evaluation 
began with studies in May 2003 showing microcytic anemia and 
secondary iron deficiency.  Further testing involved upper 
and lower gastrointestinal endoscopy and duodenal biopsy.  
The physician stated it was impossible to know how long the 
veteran had the sprue but that the iron deficiency and anemia 
appears to have developed in the last two years.  

Dr. H. submitted a second letter dated March 2005.  In this 
letter he indicates that the fact of the veteran's recent 
diagnosis with celiac sprue "strengthens my opinion" that 
the veteran's autoimmune system was exposed to an "event" 
while in active service.  This letter implies that the 
veteran had symptoms of celiac sprue disease during service.  
The letter also indicates that, as noted above, anemia and 
iron deficiency are symptoms of the sprue ant that there was 
a "steady decline of iron levels is also apparent in his 
military medical records."  However, the Board has reviewed 
the veteran's service medical records and there does not 
appear to be any evidence of a decline in the veteran's iron 
levels in them.  Therefore, this assertion is simply not 
supported by the medical evidence of record.  Moreover, the 
documentation from Dr. Giles, the physician who diagnosed and 
treated the veteran's celiac sprue disease, indicates an 
onset of anemia and iron deficiency dating back to only 2001.  

III.  Service Connection

The veteran has claimed entitlement to service connection for 
his sarcoidosis and skin cancer based upon a variety of legal 
theories.  He claims service connection based upon exposure 
to Agent Orange and ionizing radiation.  In the alternate, he 
claims both direct service connection and presumptive service 
connection based upon manifestations of diseases within the 
first year after separation from service.  The Board will 
address each theory below.

A.  Radiation.

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time. Multiple myeloma and cancer of the bone are two of the 
specified cancers. 38 C.F.R. §§ 3.309(d)(2).  A "radiation- 
exposed veteran" is some one who participated in a 
"radiation-risk activity" which includes the occupation of 
Hiroshima or Nagasaki Japan during the period of time from 
August, 6, 1945 to July 1, 1946. 38 C.F.R. §§ 
3.309(d)(3)(ii)(B).  This is further defined as official 
military duties within 10 miles of the city limits of either 
city. 38 C.F.R. §§ 3.309(d)(3)(vi).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease. 38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; bone cancer, multiple myeloma, and prostate 
cancer are all specifically enumerated as being radiogenic 
diseases. 38 C.F.R. § 3.311(b)(2).  When there is evidence 
that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits. 38 C.F.R. § 
3.311(a)(2), (b). 

The veteran claims that he was exposed to ionizing radiation 
during service.  He specifically asserts that he was exposed 
to x-rays while he worked as a technician on a side band 
radio transmitter during service in the Air Force.  The 
veteran has never claimed to have been exposed to ionizing 
radiation in the form of nuclear weapons testing.  The Board 
notes that the veteran's service personnel records confirm 
that his military specialty was as a ground radio 
communications equipment repairman.  He was a student in 
training for this specialty from December 1963 until October 
1964 when he reported to duty in a communications unit.  
However, he only served in this capacity until November 1964 
when he was imprisoned upon conviction by Court Martial.  

The Board next notes that the veteran has alleged that he 
manifested sarcoidosis and skin cancer as a result of his 
exposure to radio emissions.  While at some points he 
indicates that he was exposed to "x-rays" at other points 
he acknowledges that he worked on a "side band" radio 
transmitter emitting "RF radiation."  The Court of Appeals 
for Veteran's Claims has taken judicial notice that such 
radio equipment emits microwave-type non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997) (citing The 
Microwave Problem, Scientific American, September 1986; 
Effects upon Health of Occupational Exposure to Microwave 
Radiation (RADAR), American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984. 

VA has attempted to verify the veteran's allegations of 
exposure to ionizing radiation, and negative responses have 
been received.  Moreover, based upon the evidence of record, 
including the veteran's service personnel records, there is 
no evidence to support the assertion that the veteran was 
exposed to ionizing radiation during active military service.  
Rather, the evidence supports that the veteran was a 
technician who worked on radio equipment for a short time 
during service.  Such equipment does not emit ionizing 
radiation, and the Board finds the veteran's assertions that 
it does to lack credibility.  Moreover, to the extent that 
the veteran reported that he was exposed to ionizing 
radiation during service to physicians rendering medical 
opinions renders any such opinions deficient by the reliance 
upon a faulty medical and radiation exposure history.  

The preponderance of the evidence is against service 
connection for sarcoidosis on the basis of exposure to 
ionizing radiation pursuant to 38 C.F.R. §§ § 3.309(d), 
3.311.  Sarcoidosis is not one of the specified diseases and, 
as such, service connection cannot be granted.  The 
preponderance of the evidence is against service connection 
for basal cell carcinoma, skin cancer on the basis of 
exposure to ionizing radiation.  Although skin cancer is a 
radiogenic disease pursuant to 38 C.F.R. § 3.311, there is no 
competent evidence showing exposure to ionizing radiation 
during service.  Moreover, the competent medical opinions of 
record relate the veteran's skin cancer to sun exposure after 
service.  As such, service connection for both claimed 
disabilities is denied on this basis.  

B.  Agent Orange

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008)(emphasis added).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Air 
Force from 1963 to 1965 and that he never left the United 
States.  Accordingly, he is not presumed to have been exposed 
to Agent Orange during such service.  Moreover, VA has 
attempted to verify his allegations of exposure to Agent 
Orange during active service.  Despite the veteran's 
assertions to the contrary, there is no competent evidence to 
support the allegation that he was exposed to Agent Orange, 
or any other herbicide agent during service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities,  ulcers); immune 
system disorders (immune suppression, autoimmunity); 
circulatory disorders; amyloid light-chain amyloidosis; 
endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); and brain tumors, or any other disability not 
specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999)(empahasis added).  The 
Board notes that the veteran has basal cell carcinoma and 
sarcoidosis.  One of the physician's of record has described 
the veteran's sarcoidosis as an autoimmune disorder.  As 
such, both of the disabilities claimed are those which VA has 
determined would warrant service connection on the 
presumptive basis of exposure to Agent Orange.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claims 
for service connection based upon exposure to Agent Orange 
shall fail.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2008). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).

The preponderance of the evidence is against the veteran's 
claims for service connection for sarcoidosis and basal cell 
carcinoma on the basis of exposure to Agent Orange during 
service.  There is no evidence which supports the veteran's 
assertions of exposure to Agent Orange during service.  
Moreover, the veteran has made various claims with respect to 
the nature of his service, and things he was exposed to which 
the Board finds wholly to lack credibility.  With no evidence 
of any exposure to herbicides, the preponderance of the 
evidence is against the veteran's claims for service 
connection for sarcoidosis and basal cell carcinoma pursuant 
to 38 C.F.R. § 3.309(e).  

C.  Direct Service and Presumptive Connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sarcoidosis and malignant tumors (cancer including skin 
cancer) may be presumed to have been incurred during active 
military service if the disability becomes manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The preponderance of the evidence is against the veteran's 
claims for service connection for basal cell carcinoma.  
There is no evidence of any complaints or diagnosis of basal 
cell carcinoma during service or within the first year after 
the veteran separated from service.  The competent medical 
evidence of record reveals that the veteran was initially 
diagnosed with his skin cancer in approximately 1993, which 
is almost three decades after he separated from service.  The 
competent medical evidence of record indicates that the 
veteran's basal cell carcinoma is the result of sun exposure.  
There is no competent medical evidence of record which 
relates the veteran's skin cancer to active service.  To the 
extent that any medical opinion of record relates the 
veteran's skin cancer to alleged exposure to ionizing 
radiation during service, the evidence does not show any such 
exposure took place, and such a medical opinion therefore 
lacks credibility.  Accordingly, service connection for basal 
cell carcinoma is denied.

The preponderance of the evidence is against service 
connection for sarcoidosis.  The veteran claims that his 
sarcoidosis manifested during service or within the first 
post service year.  He claims that he had symptoms of joint 
swelling during service and in 1965, the first year after 
service.  The veteran's testimony and statements are 
competent to establish that he had readily identifiable 
symptoms such as swelling during his active service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

The Board must assess the veteran's competence to these 
symptoms, as well as his credibility.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In Barr and Washington, the 
Court noted that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2008).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); .

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds the veteran's statements with respect to 
having symptoms of swelling of the joint during service, and 
in 1965,  to lack credibility in light of the documentation 
in the service medical records which shows two discrete 
instances of muscle strain without any indication of 
swelling.  Also, noted above, the Board has also found Dr. 
S.'s statements as to the dates of treatment of the veteran 
to lack credibility due to his changing of dates, and the 
lack of any contemporaneous treatment records to document the 
claimed treatment.  

The letters from Dr. H. also link the veteran's sarcoidosis 
to service.  However, as noted above, these letters appear to 
grossly misstate the veteran's medical history and rely upon 
assertions of exposures to Agent Orange and/or radiation 
during service which are unfounded.  Nieves-Rodirguez v. 
Peake, No. 06-3012 (U.S. Vet. App. December. 1, 2008)

The competent medical evidence of record does not show any 
diagnosis of sarcoidosis during service or within the first 
year of service.  The competent medical evidence of record 
does not show any evidence of any symptoms of joint swelling 
during service or within the first year of service.  The 
competent medical evidence of record clearly establishes that 
the veteran was diagnosed with sarcoidosis in 1980 after an 
acute bout of ankle joint swelling the month before.  The 
only competent medical opinion related to the veteran's 
sarcoidosis appears to be the October 2002 opinion which 
fully accounts for the veteran's symptoms, or lack thereof.  
This opinion does not relate the veteran's sarcoidosis to 
service.  

IV.  Conclusion

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


